Buskirk, C. J.
The record in this cause was filed July 27th, 1870. At the November Term, 1870, it was continued. On the 29th day of May, 1872, the appellee moved the court to dismiss the appeal because there is no assignment of errors, and that the appellant has failed to prosecute his appeal. We have examined the record, and find that there is no assignment of errors; that no process has been taken out; and that no brief has been filed by the appellant.
The appeal is dismissed, at the costs of the appellant, and the clerk is directed to certify this dismissal immediately to the court below.